Exhibit 10.5

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE RESTRICTED STOCK UNIT AWARDS

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee of the
Company or its Affiliates as identified below (the “Employee”) the aggregate
number of Restricted Stock Units specified below which are ultimately payable in
shares of Common Stock of the Company (the “RSU Award”). The RSU Award is
granted upon the terms, and subject to the conditions, set forth in this Term
Sheet, the Company’s stock incentive plan specified below (the “Plan”), and the
Terms and Conditions for Employee Restricted Stock Unit Awards promulgated under
such Plan and as attached hereto (the “Terms and Conditions”), each hereby
incorporated herein by this reference and each as amended from time to time
(capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

  «First_Name» «Last_Name»

Grant Date:

 

Plan:

 

Aggregate Number of Restricted Stock Units:

  200,000

Vesting Schedule for Restricted Stock Units

(subject to continued employment)

Date

 

# of Restricted Stock Units

[●], 2018

  25% of Aggregate Number of Restricted Stock Units

[●], 2019

  25% of Aggregate Number of Restricted Stock Units

[●], 2020

  25% of Aggregate Number of Restricted Stock Units

[●], 2021

  25% of Aggregate Number of Restricted Stock Units

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Restricted Stock Units granted herein are
awarded pursuant to the Plan, are subject to and qualified in their entirety by
this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject to
the terms and conditions of this Term Sheet, the Plan and the Terms and
Conditions attached hereto.

If the Employee does not sign and return this Term Sheet by [DATE], 2017, this
RSU Award shall be forfeited and shall be of no further force and effect.

 

WEIGHT WATCHERS INTERNATIONAL, INC.

   

By:

 

                                                            
                              

   

 

Name:

     

Employee Signature

Title:

     

«First_Name» «Last_Name»

     

«Address1»

     

«Address2»

     

«Address3»

     

«City» «State» «Zip»



--------------------------------------------------------------------------------

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE RESTRICTED STOCK UNIT AWARDS

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Employee who is identified on the Term Sheet for Employee
Restricted Stock Unit Awards provided to the Employee herewith (the “Term
Sheet”) the Restricted Stock Units specified in the Term Sheet, upon the terms
and subject to the conditions set forth in (i) the Term Sheet, (ii) the Company
stock incentive plan specified in the Term Sheet (the “Plan”) and (iii) these
Terms and Conditions for Employee Restricted Stock Unit Awards promulgated under
such Plan (these “Terms and Conditions”), each hereby incorporated herein by
this reference and each as amended from time to time.

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

Section 1.1 – Cause

“Cause” shall be as defined in the Employment Agreement.

Section 1.2 – Change in Control

Notwithstanding the definition in the Plan, “Change in Control” shall be deemed
to have the same meaning as in the Continuity Agreement:

Section 1.3 – Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4 - Committee

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

Section 1.5 – Common Stock

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

Section 1.6 – Company

“Company” shall mean Weight Watchers International, Inc.



--------------------------------------------------------------------------------

Section 1.7 –Continuity Agreement

“Continuity Agreement” shall mean that Continuity Agreement between the Company
and Employee entered into as of [Date], 2017, as it may be amended from time to
time.

Section 1.8 - Disability

“Disability” shall be as defined in the Employment Agreement.

Section 1.9 – Employment Agreement

“Employment Agreement” shall mean that Employment Agreement between the Company
and Employee entered into as of [DATE], 2017, as may be amended from time to
time.

Section 1.10 – Good Reason

“Good Reason” shall be as defined in the Employment Agreement.

Section 1.11 - Grant Date

“Grant Date” shall mean the date specified on the Term Sheet on which the RSU
Award was granted.

Section 1.12 – Plan

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

Section 1.13 - Restricted Stock Units

A “Restricted Stock Unit” represents the right to receive, upon satisfaction of
the vesting conditions set forth herein, one share of Common Stock.

Section 1.14 – RSU Vesting Date

“RSU Vesting Date” shall mean the date a Restricted Stock Unit becomes vested.

Section 1.15 - Secretary

“Secretary” shall mean the Secretary of the Company.



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF RSU AWARD

Section 2.1 - Grant of Restricted Stock Units

On and as of the Grant Date, the Company irrevocably grants to the Employee the
number of Restricted Stock Units specified on the Term Sheet, upon the terms and
conditions set forth in the Term Sheet and these Terms and Conditions. The
Restricted Stock Units shall vest and become non-forfeitable in accordance with
Article III hereof.

Section 2.2 – Employment Agent

This RSU Award is made as required by Section 4 of the Employment Agreement.
Nothing in the Term Sheet, in these Terms and Conditions or in the Plan shall
confer upon the Employee any right to continue in the employment of the Company
or its Affiliates, or shall interfere with or restrict in any way the rights of
the Company or its Affiliates, which are hereby expressly reserved, to terminate
the employment of the Employee at any time for any reason whatsoever, with or
without Cause (subject to the terms of the Employment Agreement). Employee
hereby acknowledges and agrees that neither the Company nor its Affiliates nor
any other Person has made any representations or promises whatsoever to the
Employee concerning the Employee’s employment or continued employment by the
Company or its Affiliates, subject to the terms of the Employment Agreement.

Section 2.3 - Adjustments

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to an RSU Award are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such RSU Award shall be converted. Any such adjustment
made by the Committee in its good faith discretion and in accordance with the
provisions of the Plan shall be final and binding upon the Employee, the Company
and all other interested persons. To the extent that any RSU Award is not
continued, assumed or substituted for options, restricted stock units or any
other form of equity of a surviving entity in connection with one of the
foregoing events, it shall become fully vested immediately prior to the event.



--------------------------------------------------------------------------------

ARTICLE III

VESTING

Section 3.1 - Commencement of Vesting

RSU Award. Unless otherwise provided in the Term Sheet, these Terms and
Conditions or the Plan, so long as the Employee continues to be employed by the
Company or its Affiliates, the Restricted Stock Units shall vest on the dates
specified on, and to the extent provided by, the vesting schedule set forth on
the Term Sheet (subject to Section 3.2 below).

Section 3.2 - Expiration of Restricted Stock Units

(a)    The Restricted Stock Units not then vested shall immediately vest upon a
termination described in Section 3(a) of the Continuity Agreement.

(b)    If (a) above does not apply, to the extent Employee’s employment with the
Company and its Affiliates is terminated by the Company without Cause (other
than due to a Disability) or by the Employee for Good Reason, the greater of
(i) fifty percent (50%) of the unvested Restricted Stock Units as of the date of
such termination of employment or (ii) the number of Restricted Stock Units that
would vest upon the next RSU Vesting Date shall vest upon such termination of
employment.

(c)    Subject to (a) above, the Employee shall cease any additional vesting in
his or her Restricted Stock Units upon any termination of his or her employment
and the unvested portion of the Restricted Stock Units shall be cancelled
without payment therefor upon any termination of her employment.

ARTICLE IV

STOCKHOLDER RIGHTS

Section 4.1 - Conditions to Issuance of Stock Certificates

The shares of Common Stock deliverable upon the vesting of the Restricted Stock
Units, or any portion thereof, shall be fully paid and nonassessable. The
Company shall not be required to deliver any certificate or certificates for
shares of stock upon the vesting of any Restricted Stock Units, or any portion
thereof, prior to fulfillment of all of the following conditions:

(a)    The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and



--------------------------------------------------------------------------------

(b)    The lapse of such reasonable period of time following the vesting of the
Restricted Stock Units as the Committee may from time to time establish for
reasons of administrative convenience.

Section 4.2 - Rights as Stockholder

(a)    RSU Rights. Unless otherwise set forth herein, the Employee shall
receive, as soon as practicable after the applicable RSU Vesting Date (but in no
event later than ten (10) business days following the RSU Vesting Date), one
share of Common Stock for each vested Restricted Stock Unit that the Employee
holds hereunder. Certificates for the Common Stock shall be delivered to the
Employee or to the Employee’s legal guardian or representative (or if such
Common Stock is evidenced by uncertificated securities registered or recorded in
records maintained by or on behalf of the Company in the name of a clearing
agency, the Company will cause the Common Stock to be entered in the records of
such clearing agency as owned by the Employee). It shall be a condition of the
obligation of the Company upon delivery of Common Stock to the Employee pursuant
this Section 4.2 that the Employee pay to the Company such amount as may be
requested by the Company for the purpose of satisfying any liability for any
federal, state or local income or other taxes required by law to be withheld
with respect to such Common Stock. Minimum required withholding shall be
satisfied by the Company withholding Common Stock otherwise deliverable to the
Employee hereunder. Until the applicable RSU Vesting Date, a holder of a
Restricted Stock Unit shall not be, nor have any of the rights or privileges of,
a stockholder of the Company.

(b)    Dividend Equivalents for RSU Award. With respect to each cash dividend or
distribution (if any) paid with respect to Common Stock to holders of record on
and after the Grant Date but before the applicable RSU Vesting Date, the Company
shall maintain a notional account (the “Account”) for the benefit of the
Employee, in which the Company shall record the amount of each such cash
dividend or distribution (if any) to which the Employee would have been entitled
if the Employee had held the same number of shares of Common Stock equal to the
number of Restricted Stock Units granted pursuant to the Term Sheet and these
Terms and Conditions. As soon as practicable after the RSU Vesting Date (but in
no event later than ten (10) business days following the RSU Vesting Date), the
Employee shall, in the discretion of the Company, be paid an amount equal to the
balance of the Account in (a) cash or (b) a number of shares of Common Stock
equal to the quotient of (i) the balance of the Account, divided by (ii) the
Fair Market Value, on the RSU Vesting Date, of one share of Common Stock. In the
event the Account balance is paid in shares of Common Stock, if the calculation
set forth in the preceding sentence results in fractional shares, the Company
shall round such number of shares to the nearest whole number; provided, that if
such number is rounded down, the Company shall pay to the Employee an amount in
cash equal to the fractional shares based on the Fair Market Value thereof. In
the event the Employee’s employment is terminated for any reason (other than by
the Company without Cause or by Employee for Good Reason) prior to any RSU
Vesting Date, the Employee shall forfeit all amounts maintained in the Account
without consideration therefor.

(c)    Delay of Receipt. Notwithstanding the foregoing, in the event that
Employee would be required to make a filing under the Hart-Scott-Rodino Act in
connection



--------------------------------------------------------------------------------

with receipt of Common Stock, the applicable time period(s) shall be
appropriately extended to permit such filing and subsequent receipt of Common
Stock (and associated Account) but not beyond March 15 in the year following the
year in which the RSU Vesting Date occurs.

(d)    Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock Units granted hereunder is limited solely to the delivery to
the Employee of shares of Common Stock on the date when such shares are due to
be delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation (except as set forth in Section 4.2(b)
hereof). This RSU Award shall not be secured by any specific assets of the
Company or any of its Affiliates, nor shall any assets of the Company or any of
its Affiliates be designated as attributable or allocated to the satisfaction of
the Company’s obligations under the Term Sheet, these Terms and Conditions or
the Plan.

(e)    Tax Advice. The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of Restricted Stock Units made
hereunder.

ARTICLE V

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

Section 5.1 - Authorization

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon the vesting of Restricted Stock Units (or any portion
thereof), the Common Stock, when issued and delivered in accordance with the
terms hereof, will be duly and validly issued, fully paid and nonassessable.

Section 5.2 - Registration

The Common Stock are registered on a Form S-8 Registration Statement or any
successor to Form S-8 to the extent that such registration is then available
with respect to such Common Stock, and (ii) the Company will file the reports
required to be filed by it under the 1933 Act and the Securities Exchange Act of
1934, as amended (the “Act”), and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Employee to
sell his or her shares of Stock without registration under the 1933 Act within
the limitations of the exemptions provided by (A) Rule 144 under the 1933 Act,
as such rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC.



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 - Administration

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Units. In its absolute discretion, the Board of Directors of the Company
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan, the Term Sheet and these Terms and Conditions.
Notwithstanding anything else herein or the Plan, interpretation of the terms
Cause, Good Reason and Disability shall be made in accordance with the
procedures and dispute resolutions provisions of the Employment Agreement and
that of Change in Control in accordance with the procedures and dispute
resolutions provisions of the Continuity Agreement.

Section 6.2 - Shares to Be Reserved

The Company shall at all times during the term of the RSU Award reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Term Sheet and these Terms and Conditions.

Section 6.3 - Recapitalizations, etc.

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the RSU Award, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company or its Affiliates (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the RSU Award, by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

Section 6.4 - State Securities Laws

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Restricted Stock Units to the Employee.



--------------------------------------------------------------------------------

Section 6.5 - Binding Effect

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

Section 6.6 - Miscellaneous

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

Section 6.7 - Notices

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet. By a notice given pursuant to this
Section 6.7, either party may hereafter designate a different address for
notices to be given to him or her. Any notice which is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this
Section 6.7. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

Section 6.8 - Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

Section 6.9 - Applicability of Plan

The Common Stock issued to the Employee upon the vesting of the Restricted Stock
Units shall be subject to all of the terms and provisions of the Plan, to the
extent applicable to the vesting of the Restricted Stock Units (or any portion
thereof). In the event of any conflict between the Term Sheet and these Terms
and Conditions, these Terms and Conditions shall control. In the event of any
conflict between the Term Sheet, these Terms and Conditions and the Plan, the
Term Sheet or Terms and Conditions shall control.



--------------------------------------------------------------------------------

Section 6.10 – Restrictive Covenants

In consideration of the Company entering into the Term Sheet and these Terms and
Conditions with the Employee, the Employee reaffirms the restrictive covenants
set forth in Section 8 of the Employment Agreement.

Section 6.11 - Amendment

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

Section 6.12 - Governing Law

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 6.13 – Jurisdiction

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

Section 6.14 - Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

Section 6.15 – Counterparts

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

Section 6.16 – Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common



--------------------------------------------------------------------------------

Stock or other benefits compliant under Section 409A of the Code, otherwise such
payment, delivery of shares of Common Stock or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to the Employee, that does not cause such an accelerated
or additional tax.



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Restricted Stock Unit Awards and that certain
Terms and Conditions for Employee Restricted Stock Unit Awards, effective as of
                     (collectively, the “Agreement”), among WEIGHT WATCHERS
INTERNATIONAL, INC. (the “Company”) and                      (the “Employee”).
By execution of this Joinder, the undersigned shall have all the rights, and
shall observe all the obligations, applicable to the Employee (except as
otherwise set forth in the Agreement), and to have made on the date hereof all
representations and warranties made by such Employee, modified, if necessary, to
reflect the nature of the undersigned as a trust, estate or other entity.

 

Name:     Address for Notices:     With copies to:

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

Signature:

 

                                                               
                 

Date:

 

                                                               
                         